Citation Nr: 0925634	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  07-13 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for anxiety disorder with alcohol abuse.

2.  Entitlement to service connection for bilateral hearing 
loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a deviated septum, 
to include the residuals of a septectomy.

5.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1950 to June 
1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision and an August 
2007 Decision Review Officer decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.

In June 2009, the Board granted a motion to advance this case 
on the docket.  See 38 C.F.R. § 20.900(c) (2008).


FINDINGS OF FACT

1.  The Veteran's anxiety disorder with alcohol abuse is 
manifested by occupational and social impairment that more 
nearly approximates mild or transient symptoms which decrease 
work efficiency and the ability to perform occupational tasks 
only during periods of significant stress.

2.  The Veteran has not had hearing loss disability in either 
ear at any time during the pendency of this claim.

3.  The Veteran has not had tinnitus at any time during the 
pendency of this claim.

4.  The Veteran has not had a deviated septum or any residual 
of a septectomy at any time during the pendency of this 
claim.


5.  Sleep apnea was not present during the Veteran's period 
of active service and is not etiologically related to his 
period of active service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent 
for anxiety disorder with alcohol abuse have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, 
Diagnostic Code 9413 (2008).

2.  Bilateral hearing loss disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2008).

3.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

4.  Neither a deviated septum nor residuals of a septectomy 
were incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).

5.  Sleep apnea was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

With respect to the Veteran's claim for a higher initial 
rating, the record reflects that he was provided with the 
notice required under the VCAA, to include notice with 
respect to the effective-date element of the claim, by letter 
mailed in March 2006, prior to the initial adjudication of 
the claim. 

With respect to the Veteran's claims for service connection, 
the record reflects that he was provided with the notice 
required under the VCAA, to include notice concerning the 
disability-rating and effective-date elements of the claims, 
by letters mailed in February 2006 and March 2006, prior to 
the initial adjudication of the claims.  

The record also reflects that the Veteran was afforded an 
appropriate VA psychiatric examination.  The Board 
acknowledges that the Veteran has not been afforded VA 
examinations in response to his claims for service connection 
and that no VA medical opinion concerning the etiology of his 
disabilities has been obtained.  In general, an examination 
or opinion is necessary if there is: (1) competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of a disability; (2) evidence establishing 
that an injury or disease occurred in service; (3) an 
indication that the claimed disability or symptoms may be 
associated with the established in-service injury or disease 
or with another service-connected disability; and (4) 
insufficient medical evidence for the Secretary to make a 
decision on the claim.  See 38 C.F.R. § 3.159(c)(4); see 
also, McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, there is no competent evidence suggesting that the 
Veteran currently has bilateral hearing loss disability or 
tinnitus or that either of these disabilities existed at any 
time during service or during the pendency of his claims.  
There also is no competent evidence suggesting that the 
Veteran's sleep apnea, which according to the Veteran did not 
develop until approximately 40 years after his release from 
active duty, is etiologically related to service.  Finally, 
although the Veteran underwent surgery to repair a deviated 
septum during service, no evidence of a deviated septum or 
any residual of the surgical procedure was found on the 
examination for discharge and there is no evidence that he 
currently has a deviated septum or that he has any residual 
of that surgery.  Accordingly, the Board finds that a VA 
examination or opinion is not necessary in order to decide 
any of these claims.  

The record also reflects that service treatment records and 
all post-service medical evidence identified by the Veteran 
have been obtained.  When the RO attempted to obtain 
additional treatment records from a private hospital, it was 
provided with one record and informed that the remaining 
records had been destroyed.  The RO informed the Veteran of 
this fact by letter mailed in August 2006.  In any event, the 
outstanding records appear to relate to the Veteran's in-
service hospitalizations for his psychiatric disability and 
deviated septum, and other evidence related to those 
hospitalizations already is of record.

Neither the Veteran nor his representative has identified any 
other evidence that could be obtained to substantiate any of 
the claims.  The Board also is unaware of any such 
outstanding evidence.  Therefore, the Board is satisfied that 
the originating agency has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Accordingly, the Board will address the merits of the claims.

General Legal Criteria

Disability Ratings

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

The Veteran's anxiety disorder with alcohol abuse is rated 
under 38 C.F.R. § 4.130, Diagnostic Code 9413.  This code 
provides that a 10 percent rating is warranted when there is 
occupational and social impairment due to mild or transient 
symptoms which decreased work efficiency and the ability to 
perform occupational tasks only during periods of significant 
stress, or when symptoms are controlled by continuous 
medication.

A 30 percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).

A 50 percent disability rating is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

A 70 percent disability rating is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.

The maximum schedular rating of 100 percent is warranted when 
there is total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2008).

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection can be granted for any disease initially diagnosed 
after discharge from service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Initial Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
Veteran's service-connected psychiatric disability.  The 
Board has found nothing in the historical record which would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to the disability.  

The Board notes that the Veteran has been diagnosed with 
dissociative disorder and parasomnia in addition to anxiety 
disorder with alcohol abuse.  In a June 2007 VA examination 
report, a VA psychologist, who examined the Veteran and 
reviewed his service treatment records and VA treatment 
records, opined that his dissociative disorder and parasomnia 
were less likely as not related to service.  This opinion is 
consistent with a June 2005 VA treatment record which 
reflects a psychiatrist's opinion that the Veteran's sleep 
disorder is separate from his anxiety disorder.  In addition, 
a February 2006 VA treatment record notes that the Veteran's 
dissociative episodes appear to be related to his sleep 
disorder.  Accordingly, the Board will consider only the 
symptomatology resulting from the Veteran's service-connected 
anxiety disorder with alcohol abuse in rating his psychiatric 
disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

As noted, the Veteran's anxiety disorder with alcohol abuse 
currently is evaluated as 10 percent disabling.  A higher 
rating of 30 percent is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).

The evidence of record is not consistent with a depressed 
mood.  The Veteran complained of depression in the past, but 
VA treatment records dated from January 2006 to March 2007 
show that on mental status examination his mood was euthymic 
and his affect congruent.  A March 2007 treatment record 
notes that he reported his mood as having been good.  On VA 
examination in June 2007, the Veteran stated that he believed 
he was depressed and cited concerns about the health of his 
grandchildren.  However, he denied problems with his 
appetite, energy level, or feelings of hopelessness, and the 
examiner described him as euthymic.

The evidence is consistent with anxiety.  The Veteran has 
been diagnosed with an anxiety disorder, and on VA 
examination in June 2007 he appeared somewhat tense on mental 
status examination.  In addition, the examiner noted that the 
Veteran appeared to experience generalized anxiety and 
worrying.  A December 2006 VA treatment record notes that 
there appeared to be a discrepancy between the level of 
anxiety reported by the Veteran and the level reported by his 
wife, with the Veteran reporting himself as "normal" and 
his wife describing him as anxious.

The evidence is not consistent with suspiciousness.  The 
Veteran reported feeling hypervigilant on VA examination in 
June 2007, and several VA treatment records note that he had 
believed in the past that co-workers had attempted to 
undermine him.  However, VA treatment records dated from 
January 2006 to March 2007 reflect no evidence of current 
suspiciousness and show that the Veteran had reality-based 
thought content and no delusions.

The evidence is not consistent with panic attacks.  When 
asked about this symptom on VA examination in June 2007, the 
Veteran reported that he sometimes finds himself "off in 
another world" because he has "too much on his mind."  
However, the examiner noted that the Veteran appeared to 
experience generalized anxiety and worrying, rather than full 
panic attacks.  In addition, VA treatment records dated from 
January 2006 to March 2007 reflect no evidence of panic 
attacks.

The evidence is consistent with chronic sleep impairment, but 
VA treatment records and the June 2007 VA examination report 
show that the Veteran's sleep impairment is related to his 
non-service-connected parasomnia and sleep apnea.  The 
evidence does not show that the Veteran's anxiety disorder 
with alcohol abuse results in chronic sleep impairment.

The evidence is somewhat consistent with mild memory loss.  
The Veteran denied having memory problems on VA examination 
in June 2007 but was able to recall only three out of four 
words on cognitive functioning testing.  However, VA 
treatment records dated in January 2006, February 2006, and 
March 2007 reflect that his recall of personal history 
appeared intact.  The record also reflects that the Veteran 
does not recall what occurs during his dissociative episodes, 
which occur a few times per month.  However, as explained 
above, service connection is not in effect for the Veteran's 
dissociative disorder.

In sum, the medical evidence of record reflect that the 
Veteran experiences anxiety and some mild memory loss.  
However, he does not exhibit a depressed mood, panic attacks, 
or suspiciousness, and his sleep impairment is due to non-
service-connected disabilities.  The Veteran's symptoms and 
resulting social and occupational impairment most closely 
approximate the occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress contemplated by a 10 percent rating than 
the occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
contemplated by a 30 percent rating.

In determining that the Veteran's anxiety disorder with 
alcohol abuse warrants a 10 percent rating, the Board has 
considered the Global Assessment of Functioning (GAF) scores 
assigned for the Veteran.  The GAF score is based on a scale 
reflecting the, "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed.), p.32.

Here, the Veteran was assigned GAF scores of 55 and 60 during 
the initial rating period.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  Id.

The Board notes that the assigned GAF scores are somewhat 
inconsistent with the evidence of record.  While some VA 
treatment records indicate that the Veteran experiences 
social isolation, records dated in February 2006 and December 
2006 indicate that he and his wife go out together 
approximately once per week, and he told the June 2007 VA 
examiner that he enjoys good relationships with his large 
family.  The Veteran also told the VA examiner that although 
he is retired, he regularly exercises, performs yard work, 
and follows sports.  In addition, the scores assigned to the 
Veteran contemplate his service-connected anxiety disorder 
with alcohol abuse as well as his non-service-connected 
parasomnia and dissociative disorder.  Accordingly, the Board 
has found the clinical findings described in the VA treatment 
records and the June 2007 VA examination report to be more 
probative than the assigned GAF scores.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
Veteran's anxiety disorder with alcohol abuse warranted a 
rating higher than 10 percent.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board also has considered whether this case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  In determining 
whether a case should be referred for extra-schedular 
consideration, the Board must compare the level of severity 
and the symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extra-schedular consideration is required.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The record reflects that the Veteran has not required 
frequent hospitalizations for his anxiety disorder with 
alcohol abuse and that the manifestations of this disability 
are not in excess of those contemplated by the schedular 
criteria.  In sum, there is no indication in the record that 
the average industrial impairment from the Veteran's anxiety 
disorder with alcohol abuse would be in excess of that 
contemplated by the assigned rating.  Accordingly, the Board 
has concluded that referral of this case for extra-schedular 
consideration is not in order.

Service Connection

Hearing Loss and Tinnitus

The Veteran contends that service connection is warranted for 
bilateral hearing loss disability and tinnitus because they 
are related to service.  However, there is no evidence that 
the Veteran experienced tinnitus or hearing loss in service 
or that he has experienced either condition at any time since 
his release from active duty.

Service treatment records reflect no complaints related to 
hearing loss or tinnitus, and a report of medical examination 
prepared in May 1953, shortly before his release from active 
duty, reflects that the Veteran's hearing was normal.

The Board notes that the Veteran has not described any 
symptoms of hearing loss or tinnitus to any health care 
professional or in any statement submitted in support of his 
claims.  Indeed, a May 2006 VA treatment record reflects that 
he specifically denied having tinnitus and reported that his 
hearing was good.

In light of the foregoing, the Board must conclude that the 
Veteran has not had hearing loss disability, as defined by 
38 C.F.R. § 3.385, or tinnitus at any time during the 
pendency of these claims.  Service connection, therefore, 
cannot be granted for either condition.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); McClain v. Nicholson, 21 
Vet. App. 319, 321 (2007).

Deviated Septum

The Veteran contends that service connection is warranted for 
a deviated septum.  In his January 2006 formal claim, he 
indicated that he underwent surgery to repair that condition 
during service.

Service treatment records confirm that the Veteran was 
diagnosed with a marked deviation of the nasal septum during 
service and underwent a septectomy to correct the deviation 
in November 1952.  He subsequently was declared fit for duty 
and returned to service.  No abnormality of the nose was 
noted in a report of physical examination prepared in May 
1953, at the time of his release from active duty.

The post-service medical evidence does not show that the 
Veteran has a deviated nasal septum or any residual of the 
in-service septectomy.  A May 2005 VA treatment record notes 
the Veteran's report that he was service-connected for "nose 
problems" related to his deviated septum.  However, a July 
2005 VA treatment record notes that the Veteran complained of 
no breathing problems other than sleep apnea, and physical 
examination revealed slightly congested nares but did not 
reveal any problems related to the septum.  It was also noted 
in a May 2006 treatment record that he denied a variety of 
breathing problems.

In sum, although the record establishes that the Veteran 
underwent a septectomy in service to correct his deviated 
septum, there is no evidence that he has any residuals of 
that surgery.  The Board acknowledges the Veteran's belief 
that he has a disability related to the deviated septum that 
was treated in service.  However, as a layperson without 
medical training, the Veteran is not qualified to opine 
regarding issues of medical diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, in the 
absence of any competent evidence showing that the Veteran 
has a disability related to his nasal septum at any time 
during the pendency of this claim, service connection is not 
warranted.  See, again, Brammer, 3 Vet. App. 223; McClain v. 
Nicholson, 21 Vet. App. 319, 321.



Sleep Apnea

The record reflects that the Veteran has obstructive sleep 
apnea.  A July 2005 VA treatment record reflects that a sleep 
study confirmed the presence of that disorder.

There is no competent evidence, however, to suggest that the 
Veteran's sleep apnea is related to service.  Service 
treatment records reflect no complaints or treatment related 
to sleep apnea.  VA treatment records dated from 2005 to 2007 
do not suggest that there could be a relationship between the 
Veteran's current sleep apnea and his active service.  The 
Veteran himself indicated in his January 2006 formal claim 
for service connection that his sleep apnea began in 1995, 
more than 40 years after his release from active duty.

Although the Veteran stated in his December 2006 notice of 
disagreement that he believed his current disability was 
related to service, the Veteran, as a layperson without 
medical training, is not competent to opine regarding issues 
of medical causation.  See, again, Espiritu, 2 Vet. App. at 
494.  Since there is no evidence of sleep apnea in service 
and no competent evidence linking the Veteran's current sleep 
apnea to service, the preponderance of the evidence is 
against the claim.  Accordingly, service connection for sleep 
apnea is not warranted.


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial rating higher than 10 percent for 
an anxiety disorder with alcohol abuse is denied.

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a deviated septum, to 
include the residuals of a septectomy, is denied.

Entitlement to service connection for sleep apnea is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


